Title: To Thomas Jefferson from Paul Alliot, 7 May 1804
From: Alliot, Paul
To: Jefferson, Thomas


          
            Monsieur le president
            Neuveyork ce 7 mai 1804
          
          La marche que vous m’indiquez pour poursuivre mes ennemis a la Louysiane serait d’une grande utilité si je trouvais ou si je connaissais des hommes capables de me Servir; car il ne faut pas vous dissimuler que ce Sont des hommes riches, et c’est tout dire dans un pays ou la fortune commande tout; qui m’ont nui, et qui ont persecuté ma femme et mes enfans. il est bien vrai que dans quelques années les lois americaines ayant pris la place des lois venales. les hommes qui seront etablis pour la rendre, feront leur devoir et ne jugeront que les actions et non la fortune. cependant j’ecris dans ce moment a un habitant de ce pays a qui j’envoye des pouvoirs pour poursuivre mes debiteurs et pour m’informer de l’etat des hommes qui ont tout fait pour m’aneantir.
          je suis on ne peut plus Sensible a ce que vous m’ecrivez touchant mon petit ouvrage Sur la Louysiane. a la lecture de votre lettre, des larmes ont coulé de mes yeux. heureux pour moi, mil fois heureux si le plan que je trace peut produire un bon effet. et Si les habitans peuvent y vivre long tems et heureux.
          je ne Sçais point Si auprés des tribunaux americains il est comme en France des agens qui prennent la deffense des orphelins, des mineurs, ou absens. Si cela etait, j’aurais adressé mes pieces a ce magistrat qui aurait reclamé en mon nom une prompte justice.
          je Suis avec respect Monsieur le president Votre trés humble et trés devoué
          
            Alliot medecin demt
          
         
          Editors’ Translation
          
            
              Mr. President,
              New York, 7 May 1804
            
            The steps you outlined for pursuing my enemies in Louisiana would be very useful if I knew or could find men able to serve my cause, since one cannot overlook the fact that it is rich men who harmed me and persecuted my wife and children. That says it all in a country where everything is ruled by wealth. It is true that in a few years, when American laws have replaced venal ones, those who have been named to enforce legislation will do their duty and judge actions rather than wealth. I am writing nevertheless to a resident of that country, giving him the authority to pursue my debtors and report on the men who did everything to ruin me.
            I am especially touched by your comments concerning my little book about Louisiana. When I read your letter, tears flowed down my cheeks. How happy I would be, a thousand times happy, if the plan I drew up could achieve success, if the inhabitants there could live long happy lives.
            I do not know whether in America, as in France, there are court officials who defend orphans, minors, and those who are not present. If so, I would send my documents to one of those magistrates who would demand speedy justice in my name.
            With respect, Mr. President, I am your very humble and devoted
            
              Alliot, doctor
            
          
        